internal_revenue_service number release date index no cc psi plr-160314-01 date dear this is in response to a request for a ruling that taxpayer’s first retail sales of the vehicles described below will not be subject_to the percent excise_tax imposed by sec_4051 of the internal_revenue_code this request was submitted on your behalf by your authorized representative taxpayer purchases certain chassis cabs designated by the manufacturer thereof as recreational vehicle rv chassis the chassis are sold tax free to taxpayer by the chassis manufacturer’s dealer based on taxpayer’s certification that the chassis will not be completed or used as a truck tractor but will be used to complete a motorhome taxpayer completes the chassis as motorhomes models t and u motorhomes with garages incorporated therein models v w and x and toterhomes models y and z the completed vehicles are sold by taxpayer to retailers and directly to retail purchasers taxpayer installs fiberglass reinforced bodies on all the rv designated chassis standard interior features on all models include among other items carpeting vinyl bath and oak plank kitchen flooring cabinetry and countertops windows sofa bed dinette overcab sleeper refrigerator microwave oven range television and shower stall a fresh water tank propane furnace and an air conditioner are also included a tag hitch and brake controller are also installed as standard items the toterhomes are equipped with a rear outside multipurpose deck accessible from the forward living compartment by a rear door that can be used as a back porch or storage area a big_number pound rated gooseneck hitch is standard and is installed into the deck to allow the toterhome to tow a trailer sec_4051 imposes a percent excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer under sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l the term tractor means a highway vehicle primarily designed to tow a vehicle such as a trailer or semitrailer but does not carry cargo on the same chassis as the engine a vehicle equipped with air brakes and or towing package will be presumed to be primarily designed as a tractor sec_145_4051-1 defines a truck as a highway vehicle that is primarily designed to transport its load on the same chassis as the engine even if it is also equipped to tow a vehicle such as a trailer or semitrailer sec_4052 provides that the term first_retail_sale means the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_4053 provides that no tax is imposed by sec_4051 on any article designed to be mounted or placed on automobile trucks automobile truck chassis or automobile chassis and to be used primarily as living quarters or camping accommodations revrul_75_545 1975_2_cb_427 holds that an aluminum sleeper cab designed for permanent installation on a heavy-duty long-distance-hauling automobile truck chassis or highway tractor with access through the rear cab window to provide sleeping quarters for the vehicle driver does not qualify for exemption from the tax imposed under sec_4061 a manufacturers tax now repealed but the predecessor to the retailers tax imposed by sec_4051 as living quarters or camping accommodations under sec_4063 the predecessor to sec_4053 although equipped with a mattress and luggage compartment the sleeper cab is not designed as camping accommodations nor is it designed as living quarters instead the cab is designed merely to provide a sleeping compartment for the driver revrul_73_197 1973_1_cb_423 holds that the sale of specially designed chassis for use in the manufacture of mobile homes are not subject_to the tax imposed on truck chassis under sec_4061 however the tax imposed under sec_4061 applies to the sale of conventional truck chassis even though they are used as components of mobile homes sec_4051 imposes a tax on the first_retail_sale of certain automotive articles including truck bodies and chassis and highway truck tractors the exemption from the sec_4051 tax provided under sec_4053 includes bodies that are primarily designed for use as living quarters for self-propelled mobile homes in contrast a heavy-duty highway tractor equipped with accommodations such as the sleeper cab described in revrul_75_545 would not come within the purview of the exemption the standard features of the bodies installed by taxpayer on all models of the vehicles at issue include household furnishings and appliances that would allow the inhabitants of the vehicles to comfortably use the vehicles as living quarters virtually all of the useable space in the bodies of the motorhomes including those with garages and the majority of space in the toterhome bodies is dedicated to living quarters the rear space of the toterhome bodies is comprised of a deck with a gooseneck hitch although under sec_145_4051-1 a vehicle equipped with a towing package in this case the gooseneck hitch and brake controls is presumed to be a tractor the primary design of the toterhome bodies for use as living quarters effectively rebuts that presumption thus all of the bodies of the model vehicles at issue are primarily designed for use as living quarters accordingly all of the bodies for the model vehicles come within the exemption provided under sec_4053 and are not subject_to the tax imposed by sec_4051 sec_4052 provides that the term first_retail_sale means the first sale after manufacture for a purpose other than for resale or leasing in a long-term_lease inasmuch as the chassis manufacturer has classified the chassis sold by its dealer to taxpayer as nontaxable chassis for excise_tax purposes and taxpayer only certifies that it is purchasing the chassis for use other than for completion or use as truck tractors no certification is provided by taxpayer that it is purchasing tax free for resale or long-term_lease a first_retail_sale is made by the chassis manufacturer or dealer generally once a chassis is subject_to tax in a first_retail_sale whether the sale is taxed or tax free further sales will not be subject_to the sec_4051 tax thus taxpayer is not subject_to the sec_4051 tax on its subsequent sale of the chassis that are completed as model vehicles no inference should be drawn from this ruling regarding the correctness of the chassis manufacturer’s or dealer’s classification of the chassis at issue as nontaxable chassis for excise_tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that this document may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
